                                   Case 2:20-cv-02291-DOC-KES Document 45-3 Filed 03/25/20 Page 1 of 7 Page ID #:486



                                      1   Jeffrey Lewis (Bar No. 183934)
                                          Sean Rotstan (Bar No. 316041)
                                      2   JEFF LEWIS LAW
                                      3   609 Deep Valley Drive, Suite 200
                                          Rolling Hills Estates, CA 90274
                                      4   Tel. (310) 935-4001
                                          Fax. (310) 872-5389
                                      5   E-Mail: Jeff@JeffLewisLaw.com
                                      6
                                          Attorneys for Amicus Curae
                                      7   VENICE STAKEHOLDERS
                                          ASSOCIATION
                                      8

                                      9                          UNITED STATES DISTRICT COURT
                                     10         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                     11

                                     12
                                          LA ALLIANCE FOR HUMAN               )   Case No.: 20-CV-02291-DOC-KES
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                     13   RIGHTS, et al.                      )
                                                                              )   PROPOSED ORDER GRANTING EX
         Jeff Lewis Law




                                     14
                                                        Plaintiffs,           )   PARTE APPLICATION
                                     15                                       )
                                                vs.                           )   Date:
                                     16                                       )   Time:
                                          CITY OF LOS ANGELES, et al.,        )   Crtm:   1 (1st Street Federal Courthouse)
                                     17                                       )
                                     18
                                                        Defendants.           )   Hon. David O. Carter
                                                                              )   Courtroom 1
                                     19

                                     20                                           Complaint Filed: March 10, 2020

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                      PROPOSED ORDER GRANTING EX PARTE APPLICATION
                              Case 2:20-cv-02291-DOC-KES Document 45-3 Filed 03/25/20 Page 2 of 7 Page ID #:487



                                   1             Upon application of proposed Amicus Curae Venice Stakeholders
                                   2    Association and good cause appearing:
                                   3             IT IS HEREBY ORDERED that Venice Stakeholders Association’s
                                   4    proposed Declaration of Mark Ryavec may be filed by the Clerk and thereafter
                                   5    Venice Stakeholders Association may participate in this action without further
                                   6    order.
                                   7
                                   8
                                        DATED:                                _______________________________
                                   9                                          U.S. DISTRICT COURT JUDGE
                                   10
                                   11
                                   12
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                   13
         Jeff Lewis Law




                                   14
                                   15
                                   16
                                   17
                                   18

                                   19

                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28
                                                                       -2-
                                                   PROPOSED ORDER GRANTING EX PARTE APPLICATION
                              Case 2:20-cv-02291-DOC-KES Document 45-3 Filed 03/25/20 Page 3 of 7 Page ID #:488



                                    1
                                                                     PROOF OF SERVICE
                                    2            LA Alliance for Human Rights, et al. v. City of Los Angeles, et al.
                                                  U.S. Central District Court Case No. 20-CV-02291-DOC-KES
                                    3
                                              I, Jason R. Ebbens, declare that I am over the age of 18 years, employed in
                                    4
                                        the County of Los Angeles, and not a party to the within action; my business
                                    5   address is 609 Deep Valley Drive, Suite 200, Rolling Hills Estates, CA 90274.

                                    6         On March 25, 2020, I served the foregoing: PROPOSED ORDER
                                        GRANTING EX PARTE APPLICATION on the interested parties in this action
                                    7   by placing ¨ the original x a true copy thereof, enclosed in a sealed envelope with
                                    8   postage pre-paid, addressed as follows:

                                    9                             * See Attached Service List *
                                   10         BY ELECTRONIC MAIL. I personally transmitted to the person(s) named in
                                              the attached service list who has/have previously consented in writing to
                                   11
                                              receive documents via electronic mail to the e-mail address(es) shown on the
                                   12         service list, delivered on the date listed below, originating from an electronic
                                              e-mail address affiliated with Jeff Lewis Law. A true and correct copy of the
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                   13         above-described document(s) was transmitted by electronic transmission
                                              through the Jeff Lewis Law mail server, which did not report any error in
         Jeff Lewis Law




                                   14         sending the transmission
                                   15
                                              (STATE) I declare under penalty of perjury under the laws of the State of
                                   16         California that the foregoing is true and correct.
                                   17         Executed on March 25, 2020, in Rolling Hills Estates, California.
                                   18

                                   19                                          _____________________________
                                                                                    s/ Jason R. Ebbens
                                                                                    Jason R. Ebbens
                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
                                                                     -3-
                                                 PROPOSED ORDER GRANTING EX PARTE APPLICATION
                              Case 2:20-cv-02291-DOC-KES Document 45-3 Filed 03/25/20 Page 4 of 7 Page ID #:489



                                   1
                                                                        SERVICE LIST
                                   2                                       Page 1 of 4
                                   3            LA Alliance for Human Rights, et al. v. City of Los Angeles, et al.
                                                 U.S. Central District Court Case No. 20-CV-02291-DOC-KES
                                   4
                                   5
                                        SPERTUS LANDES AND UMHOFER LLP               Attorneys for Plaintiffs:
                                   6    617 West 7th Street, Suite 200
                                   7    Los Angeles, CA 90017                        LA Alliance for Human Rights

                                   8    Matthew Donald Umhofer, Esq.                 Charles Malow
                                   9    Email: matthew@spertuslaw.com
                                                                                     Charles Van Scoy
                                   10   Elizabeth Anne Mitchell, Esq.
                                   11   Email: emitchell@spertuslaw.com              Gary Whitter

                                   12                                                George Frem
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                   13
                                                                                     Harry Tashdjian
         Jeff Lewis Law




                                   14
                                   15                                                Joseph Burk
                                   16                                                Karyn Pinsky
                                   17
                                                                                     Leandro Suarez
                                   18

                                   19
                                        LOS ANGELES CITY ATTORNEY’S OFFICE           Attorneys for Defendant:
                                   20   City Hall East
                                   21   200 North Main Street Room 675               City of Los Angeles
                                        Los Angeles, CA 90012
                                   22
                                   23   Arlene Nancy Hoang, Esq.
                                        Email: arlene.hoang@lacity.org
                                   24
                                   25   Scott D, Marcus, Esq.
                                        Email: scott.marcus@lacity.org
                                   26
                                   27   Jessica Mariani, Esq.
                                        Email: jessica.mariani@lacity.org
                                   28
                                                                    -4-
                                                PROPOSED ORDER GRANTING EX PARTE APPLICATION
                              Case 2:20-cv-02291-DOC-KES Document 45-3 Filed 03/25/20 Page 5 of 7 Page ID #:490



                                   1
                                                                        SERVICE LIST
                                                                           Page 2 of 4
                                   2            LA Alliance for Human Rights, et al. v. City of Los Angeles, et al.
                                   3             U.S. Central District Court Case No. 20-CV-02291-DOC-KES

                                   4
                                   5    FOLEY AND LARDNER LLP                         Attorneys for Defendant:
                                        555 South Flower Street, Suite 3300
                                   6    Los Angeles, CA 90071-2411                    County of Los Angeles
                                   7
                                        Byron J. McLain, Esq.
                                   8    Email: bmclain@foley.com
                                   9
                                   10   MANATT PHELPS AND PHILLIPS LLP
                                   11   2049 Century Park East, Suite 1700
                                        Los Angeles, CA 90067
                                   12
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                   13   Brandon D. Young, Esq.
                                        Email: bdyoung@manatt.com
         Jeff Lewis Law




                                   14
                                   15
                                        LEGAL AID FOUNDATION OF LOS ANGELES Attorneys for Intervenor:
                                   16
                                        7000 S. Broadway
                                   17   Los Angeles, CA 90003               Cangress
                                   18
                                        Shayla Renee Myers, Esq.
                                   19   Email: smyers@lafla.org
                                   20
                                   21   SCHONBRUN SEPLOW
                                        HARRIS AND HOFFMAN LLP
                                   22
                                        11543 West Olympic Boulevard
                                   23   Los Angeles, CA 90064
                                   24
                                        Catherine Elizabeth Sweetser, Esq.
                                   25   Email: csweetser@sshhlaw.com
                                   26
                                   27
                                   28
                                                                    -5-
                                                PROPOSED ORDER GRANTING EX PARTE APPLICATION
                              Case 2:20-cv-02291-DOC-KES Document 45-3 Filed 03/25/20 Page 6 of 7 Page ID #:491



                                   1
                                                                       SERVICE LIST
                                                                          Page 3 of 4
                                   2           LA Alliance for Human Rights, et al. v. City of Los Angeles, et al.
                                   3            U.S. Central District Court Case No. 20-CV-02291-DOC-KES

                                   4
                                   5    SCHONBRUN SEPLOW                             Attorneys for Intervenor:
                                        HARRIS AND HOFFMAN LLP
                                   6    11543 West Olympic Boulevard                 Orange County Catholic Worker
                                   7    Los Angeles, CA 90064

                                   8    Catherine Elizabeth Sweetser, Esq.
                                   9    Email: csweetser@sshhlaw.com

                                   10   Paul L. Hoffman, Esq.
                                   11   Email:

                                   12
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                   13   LEGAL AID FOUNDATION OF LOS ANGELES
                                        7000 S. Broadway
         Jeff Lewis Law




                                   14   Los Angeles, CA 90003
                                   15
                                        Shayla Renee Myers, Esq.
                                   16   Email: smyers@lafla.org
                                   17
                                   18
                                        LAW OFFICE OF CAROL A. SOBEL
                                   19   725 Arizona Avenue Suite 300
                                        Santa Monica, CA 90401
                                   20
                                   21   Carol A. Sobel, Esq.
                                        Email: carolsobellaw@gmail.com
                                   22
                                   23   Weston C. Rowland, Esq.
                                        Email: rowland.weston@gmail.com
                                   24
                                   25
                                   26   ///
                                        ///
                                   27
                                   28
                                                                   -6-
                                               PROPOSED ORDER GRANTING EX PARTE APPLICATION
                              Case 2:20-cv-02291-DOC-KES Document 45-3 Filed 03/25/20 Page 7 of 7 Page ID #:492



                                   1
                                                                        SERVICE LIST
                                                                           Page 4 of 4
                                   2            LA Alliance for Human Rights, et al. v. City of Los Angeles, et al.
                                   3             U.S. Central District Court Case No. 20-CV-02291-DOC-KES

                                   4    ELDER LAW AND DISABILITY
                                   5    RIGHTS CENTER
                                        1535 East 17th Street Suite 110
                                   6    Santa Ana, CA 92705
                                   7    714-617-5353

                                   8    Brooke Alyson Weitzman, Esq.
                                   9    Email: bweitzman@eldrcenter.org

                                   10   William R. Wise, Jr., Esq.
                                   11   Email: bwise@eldrcenter.org

                                   12
609 Deep Valley Drive, Suite 200
 Rolling Hills Estates, CA 90274




                                   13   SCHONBRUN SEPLOW                              Attorneys for Intervenor:
                                        HARRIS AND HOFFMAN LLP
         Jeff Lewis Law




                                   14   11543 West Olympic Boulevard                  Los Angeles Catholic Worker
                                   15   Los Angeles, CA 90064
                                   16   Catherine Elizabeth Sweetser, Esq.
                                   17   Email: csweetser@sshhlaw.com
                                   18

                                   19

                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28
                                                                    -7-
                                                PROPOSED ORDER GRANTING EX PARTE APPLICATION
